Citation Nr: 1207938	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-05 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to February 1984.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, as support for his claims, the Veteran testified at a videoconference hearing before a Veterans Law Judge of the Board.  Thereafter, in December 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for further development and consideration - including having the Veteran undergo a VA compensation examination to determine the etiology of his bilateral hearing loss and sleep apnea, but especially in terms of whether these claimed disorders are attributable to his military service.

The Veterans Law Judge that had presided over his May 2010 hearing, however, and that authored that December 2010 remand of his claims, is no longer employed by the Board, since having retired.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Consequently, in a letter dated January 26, 2012, the Veteran was notified of that Judge's retirement and of the consequent options, including the right to have another hearing before a different Judge that will ultimately decide the appeal.

In his February 2012 response, the Veteran indicated he wants another videoconference hearing.  This additional hearing therefore must be scheduled before deciding his appeal of these claims.  38 C.F.R. §§ 20.700(a), 20.704 (2011).  So the Board is again remanding these claims to the RO via the AMC.



REMAND

The judge that presided over the Veteran's May 2010 videoconference hearing is no longer employed at the Board, having retired.  As a result, the Board sent the Veteran a letter in January 2012 notifying him of this and indicating he may have another hearing with a different judge that will ultimately decide his appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In his February 2012 response, he indicated that he wants another videoconference hearing.  So this hearing must be scheduled before deciding the appeal of his claims.  38 C.F.R. §§ 20.700(a), (e), 20.704.

Accordingly, the claims are REMANDED for the following action:

Schedule another videoconference hearing at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


